Exhibit 10.1

SunGard

Annual Incentive Compensation Plan

As Adopted

May 9, 2012

I. Plan Purpose

The purpose of the Plan is to provide a means whereby the Company may provide
incentive compensation to its eligible employees to incentivize employee
performance and align such performance with the Company’s business objectives.

II. Definitions

 

a. Administrator of this Plan is (i) with respect to bonuses payable to
Executives, the Compensation Committee or its delegate, and (ii) with respect to
bonuses payable to Participants other than Executives, the Senior Management
Team or its delegate.

 

b. Base Salary is the salary of record paid to the Participant as annual salary,
excluding amounts received under other incentive or bonus plans, and without
regard to whether any such salary is deferred.

 

c. Board is the Board of Directors of the Company.

 

d. Bonus Target is either an expressed amount or a percentage of Base Salary, as
determined by the Administrator.

 

e. Company is SunGard Data Systems Inc.

 

f. Compensation Committee is the Compensation Committee of the Board.

 

g. Executives are the executive officers of the Company or its affiliates, as
designated by the Compensation Committee; provided, however, that employees of
the Availability Services division are not eligible to participate in the Plan.

 

h. Financial Performance Targets are financial performance metrics identified by
the Administrator as of the beginning of the Plan Year. Examples of financial
metrics that may be identified include items such as (but not limited to)
Earnings Before Income Tax and Amortization (EBITA), Revenue and Sales. The
current definitions of key financial metrics are shown in the attached Appendix.
The Administrator may change the definitions from time to time in writing in its
discretion.

 

i. Individual Performance Targets are set for each Participant by the
Administrator and are assessed by the Administrator based upon achievement
against individual goals and objectives during the Plan Year.

 

j. Participant is any salaried employee of the Company or an affiliate who is
described in Section V as a participant in the Plan; provided, however, that
employees of the Availability Services division are not eligible to participate
in the Plan.

 

k. Performance Factor is an achievement factor that is tied to an explicit
Financial or Individual Performance Target, as determined by the Administrator.

 

l. Plan is this SunGard Annual Incentive Compensation Plan, as it may be amended
from time to time.

 

m. Plan Year is the Company’s fiscal year, which is January 1 through
December 31.

 

n. Senior Management Team is the Chief Executive Officer, Chief Financial
Officer and Chief Human Resources Officer, acting as a committee.

 

1



--------------------------------------------------------------------------------

III. Plan Effective Date

The Plan effective date is January 1, 2012.

IV. Administration

The Administrator shall administer the Plan. The Administrator shall have full
power and discretionary authority to interpret and administer the Plan, to make
all determinations with respect to the Plan, including all participation and
bonus determinations, and to prescribe, amend and rescind any rules, forms or
procedures as the Administrator deems necessary or appropriate for the proper
administration of the Plan, and to make any other determinations and take such
other actions as the Administrator deems necessary or advisable in carrying out
its duties under the Plan. Any action required of the Administrator under the
Plan shall be made in the Administrator’s sole discretion and not in a fiduciary
capacity. All decisions and determinations by the Administrator shall be final,
conclusive and binding on the Company, its affiliates, the Participants, and any
other persons having or claiming an interest hereunder. All bonuses shall be
awarded conditional upon the Participant’s acknowledgement, by participating in
the Plan, that all decisions and determinations of the Administrator shall be
final and binding on the Participant, his or her estate and any other person
having or claiming an interest in such bonus.

V. Eligibility

Not all employees of the Company and its affiliates are eligible to participate
in this Plan. Participation is at the sole discretion of the Administrator. Each
year, the Administrator shall select those salaried employees of the Company and
its affiliates who shall be eligible to participate in the Plan for the Plan
Year; provided, however, that employees of the Availability Services division
are not eligible to participate in the Plan. Eligible employees of the Company
will be notified annually in writing of their eligibility to participate in the
Plan.

Participation is also governed by the following:

 

  •  

Eligibility to participate in one Plan Year does not automatically grant
participation in future Plan Years.

 

  •  

Eligibility does not guarantee a bonus payment under the Plan.

 

  •  

Except as otherwise set forth in Section XII, a Participant must be employed on
December 31st of a Plan Year to be eligible for a bonus payment for that Plan
Year.

 

  •  

A Participant’s employment must be in good standing and the Participant must be
in compliance with all applicable Company policies and agreements from the date
of eligibility through the date of the bonus payment.

VI. Establishment and Communication of Financial Targets

The specific Financial Performance Targets for a Plan Year will be established
by the Administrator as of the beginning of the Plan Year and communicated to
the Participants in writing.

VII. Establishment of Individual Performance Targets

Individual Performance Targets for Participants will be established by the
Administrator as of the beginning of the Plan Year and communicated to the
Participants in writing. Individual Performance Targets will take the form of
annual goals and objectives specific to each Participant’s role and
responsibilities.

 

2



--------------------------------------------------------------------------------

VIII. Determination of Bonus Payment

The payment of a bonus is dependent on two factors: (1) Company performance
against specific financial measures and (2) individual performance.

Company and individual performance are measured by Performance Factors for both
Financial Performance Targets and Individual Performance Targets, as determined
by the Administrator. Payouts against the Participant’s Bonus Target will range
from 0% to 100% in most cases, with the maximum payout appropriate to the
Participant’s role not to exceed 300% without the Compensation Committee’s
approval.

Individual performance is measured by achievement of Individual Performance
Targets. This measurement may influence the bonus calculated based on Financial
Performance Targets.

Notwithstanding the foregoing, the Administrator reserves the right to reduce
bonuses, including reduction to zero, based on individual performance factors or
otherwise, including a Participant’s breach of any agreement with the Company or
any material policy in the Company’s Business Conduct and Compliance Program
then in effect.

After the end of the Plan Year, the Administrator will evaluate achievement of
the Financial Performance Targets and the Individual Performance Targets, and
will determine the amount of the annual bonus, if any, earned by each
Participant, subject to such adjustments as the Administrator deems appropriate.

IX. Funding – Maximum Bonus Pool and Adjustment

Unless otherwise determined by the Administrator, the Plan funding for a Plan
Year will not exceed the amount determined based on performance against the sum
of all Performance Factors multiplied by the individual Bonus Targets of all
Participants (the “Pool”).

X. Maximum Bonus Payment

In most cases, the maximum payout for each Participant will be 100% of their
Bonus Target. Unless otherwise determined by the Compensation Committee, an
individual’s bonus payment under the Plan will not exceed 300% of the
Participant’s Bonus Target.

XI. Payment of Annual Bonus

Each annual bonus for a Plan Year shall be paid in cash. Bonus payments to
Participants who are employed in the United States shall be paid between
January 1 and March 15 of the calendar year following the end of the Plan Year,
subject to the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) or an exception. Bonus payments to Participants
who are employed outside of the United States shall be paid between January 1
and March 31 of the calendar year following the end of the Plan Year or as soon
as administratively possible thereafter. The Company shall withhold from each
bonus payment an amount sufficient to satisfy all federal, state and local tax
withholding requirements relating to the bonus.

XII. Termination of Employment; Change in Status

Except as provided below, a Participant must be employed by the Company or an
affiliate on the last day of the Plan Year for which the bonus is earned in
order to receive a bonus for the Plan Year. If a Participant’s employment
terminates on account of death or disability, as

 

3



--------------------------------------------------------------------------------

determined by the Administrator, the Administrator may determine in its sole
discretion that a portion of the Participant’s bonus for the Plan Year will be
paid, based on achievement of the performance goals.

A Participant who changes his or her employment status from full-time to
part-time or vice versa may have his or her bonus calculated in proportion to
the time worked under each status, as determined by the Administrator. The
Administrator may determine that if a Participant has a leave of absence greater
than 30 days, then the calculation of Base Salary under the terms of the Plan
may be adjusted to account for the duration of the leave. For example, a
Participant who has a one-month leave of absence during a Plan Year may have
11/12 of his or her Bonus Target eligible for bonus calculations; and a
Participant who has a two-month leave of absence during the Plan Year may have
10/12 of his or her annual Bonus Target eligible for bonus calculations.

A Participant who transfers to another division, segment or business unit in the
Company’s controlled group during a Plan Year may be eligible for payment under
this Plan to the extent that the Participant is not also eligible to participate
in an annual bonus plan of the Participant’s new employer for the same portion
of the same Plan Year, and any such bonus amount may be prorated based on the
time worked for the Company or an affiliate during the applicable Plan Year, as
determined by the Administrator.

A Participant who becomes employed by the Company or an affiliate during a Plan
Year may be eligible for a bonus, and any such bonus amount may be prorated
based on the time worked for the Company or an affiliate during the applicable
Plan Year, as determined by the Administrator.

XIII. Section 409A of the Internal Revenue Code (Applicable to U.S. Taxpayers)

The Plan is intended to comply with the requirements of Section 409A of the Code
or an exception, and shall be construed and administered in accordance with
Section 409A of the Code, to the extent applicable, or an exception. If an bonus
payment under the Plan is subject to Section 409A of the Code, (i) payment shall
only be made in a manner and upon an event permitted under Section 409A of the
Code, (ii) payment to be made upon a separation from service shall only be made
upon a “separation from service” as defined under Section 409A of the Code,
(iii) each payment shall be treated as a separate payment for purposes of
Section 409A of the Code, and (iv) in no event shall the Participant, directly
or indirectly, designate the calendar year in which a bonus payment is made,
except in accordance with Section 409A of the Code. Notwithstanding the
foregoing provisions of the Plan, in the event of any payment upon separation
from service, under such conditions as the Administrator determines, payment
will be made within 60 days after such separation from service, except that if
the Participant is a “specified employee” of a publicly traded corporation under
Section 409A of the Code at the time of separation from service and if a bonus
payment is required to be delayed for a period of six months after the
separation from service pursuant to Section 409A of the Code, payment of such
amount shall be delayed as required by Section 409A of the Code.

XIV. Miscellaneous

 

a. Termination and Amendment of the Plan. The Board or the Compensation
Committee may amend or terminate the Plan at any time.

 

4



--------------------------------------------------------------------------------

b. Applicable Law. The Plan shall be construed and governed in accordance with
the laws of the Commonwealth of Pennsylvania of the United States of America.

 

c. No Rights to Employment. Nothing contained in the Plan or in any documents
evidencing a bonus under the Plan shall confer upon any employee or Participant
any right to continue as an employee of the Company or an affiliate or
constitute any contract or agreement of employment, or interfere in any way with
the right of the Company or an affiliate to reduce such person’s compensation,
to change the position held by such person, or to terminate the employment of
such person, with or without cause, subject to applicable law and the terms of
any applicable employment agreement.

 

d. Successors. The Plan shall be binding upon and inure to the benefit of the
Company and its affiliates, their successors and assigns, and each Participant
and his or her heirs, executors, administrators and legal representatives.

 

e. Transferability. No bonus under this Plan may be transferred, assigned,
pledged or encumbered by the Participant nor shall it be subject to any claim of
any creditor, and, in particular, to the fullest extent permitted by law, all
such payments, benefits and rights shall be free from attachment, garnishment,
trustee’s process, or any other legal or equitable process available to any
creditor of such Participant. In the event of a Participant’s death, any amounts
payable under this Plan, as determined by the Administrator, shall be paid to
the Participant’s estate.

 

f. Unfunded Arrangement. The Plan is an unfunded incentive compensation
arrangement. Nothing contained in the Plan, and no action taken pursuant to the
Plan, shall create or be construed to create a trust of any kind. Each
Participant’s right to receive a bonus shall be no greater than the right of an
unsecured general creditor of the Company. All bonuses shall be paid from the
general funds of the Company, and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of
bonuses.

 

g. Clawback. All bonus payments under the Plan shall be subject to the terms of
any applicable clawback and other policies adopted by the Board.

 

5



--------------------------------------------------------------------------------

Appendix

SunGard Annual Incentive Compensation Plan

EBITA Definition. The “earnings before interest, taxes and amortization” of
acquisition related intangible assets, capitalized software development costs
and related amortization, and other items, recognized by the Company, Division,
Segment or Business Unit, as applicable, determined based on the audited
financial statements of SunGard Data Systems Inc. (“Company”) and as reported by
the Company in the annual report to the Board of Directors. Applicable Company,
Division, Segment and Business Unit acquisitions closed in the year will require
adjustments to EBITA amounts based on the EBITA contribution included in the
Board Model and adjusted for timing differences caused by actual versus assumed
close dates based on the underlying monthly L-1 file supporting the Board Model.
Any applicable Company, Division, Segment and Business Unit dispositions closed
in the year will require adjustments to the EBITA amount for the periods after
the close dates. The EBITA amount will include accruals for all bonuses and cash
incentives, including over performance incentives, as appropriate.

Revenue Definition. The revenue recognized by the Company, Division, Segment or
Business Unit, as applicable, which may exclude fair value, determined based on
the audited financial statements of the Company in the annual report to the
Board of Directors. The Revenue target may be adjusted by the Compensation
Committee of the Board of Directors and the Chief Executive Officer for
acquisitions and dispositions and for other one-time events as applicable.

Sales Definition. The sales comprised in part or whole of license renewals, new
licenses, maintenance agreements, recurring sales, professional services and
managed services for the Company, Division, Segment or Business Unit, as
applicable, as set out in the Sales Report included in the full year Corporate
Operations report. The Sales report is published on a monthly basis by the Sales
Operations group. The Sales target may be adjusted by the Compensation Committee
of the Board of Directors and the Chief Executive Officer for acquisitions and
dispositions and for other one-time events as applicable.

 

6